Name: 2000/313/EC: Commission Decision of 18 April 2000 amending for the second time Decision 1999/549/EC concerning certain protective measures relating to Newcastle disease in Australia (notified under document number C(2000) 1033) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  trade;  agricultural activity;  animal product;  tariff policy
 Date Published: 2000-04-29

 Avis juridique important|32000D03132000/313/EC: Commission Decision of 18 April 2000 amending for the second time Decision 1999/549/EC concerning certain protective measures relating to Newcastle disease in Australia (notified under document number C(2000) 1033) (Text with EEA relevance) Official Journal L 104 , 29/04/2000 P. 0081 - 0081Commission Decisionof 18 April 2000amending for the second time Decision 1999/549/EC concerning certain protective measures relating to Newcastle disease in Australia(notified under document number C(2000) 1033)(Text with EEA relevance)(2000/313/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22 paragraph 6 thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(2), as last amended by Council Directive 96/43/EC(3), and in particular Article 18 paragraph 7 thereof,Whereas:(1) Due to outbreaks of Newcastle disease in the State of New South Wales in Australia the Commission adopted on 19 July 1999 Decision 1999/549/EC(4), which suspended the importation of live birds, hatching eggs, fresh meat of poultry and farmed and wild feathered game meat from the said region until 1 December 1999.(2) Due to further occurrence of Newcastle disease in the Sydney area of the State of New South Wales and awaiting the results of a serological survey, which should have given a clearer picture on the disease situation the Commission adopted on 30 of November 1999 Decision 1999/868/EC amending Decision 1999/549/EC concerning certain protective measures relating to Newcastle disease in Australia(5), which prolonged the protective measures until 1 May 2000.(3) By Commission Decision 1999/868/EC the region subject to protective measures was reduced to the eastern part of the State of New South Wales.(4) During early 2000 further outbreaks have occurred within the area covered by the established protective measures.(5) Australia has not applied a stamping out policy in relation to some outbreaks and has commenced a vaccination programme.(6) It is necessary in the light of the disease evolution to prolong the established protective measures.(7) The protective measures shall be in place until a clear picture has been obtained of the disease situation and the Newcastle disease control measures enforced in New South Wales.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 5 of Decision 1999/549/EC the date of "1 May 2000" is replaced by the date "1 November 2000".Article 2This Decision is addressed to the Member States.Done at Brussels, 18 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 31.1.1998, p. 9.(2) OJ L 268, 24.9.1991, p. 56.(3) OJ L 162, 1.7.1996, p. 1.(4) OJ L 209, 7.8.1999, p. 36.(5) OJ L 334, 28.12.1999, p. 51.